                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0253-JCC
10                               Plaintiff,                  ORDER
11          v.

12   CHRISTOPHER M. GATES,

13                               Defendant.
14

15          This matter comes before the Court on the parties’ stipulation regarding dismissal of
16   counts and sentence on remand (Dkt. No. 129).
17          In February 2017, Defendant was convicted of two counts of felon in possession of a
18   firearm (Counts 1, 2), possession of cocaine (Count 3), and possession of alprazolam (Count 4)
19   following a stipulated facts trial. (Dkt. Nos. 104, 129.) Defendant was sentenced to time served,
20   to be followed by three years of supervised release. (Id.) In December 2018, the Ninth Circuit
21   upheld Defendant’s convictions on Counts 1 and 4, but found that the evidence supporting
22   Counts 2 and 3 should have been suppressed. (Dkt. Nos. 127, 128.) The parties now stipulate to
23   the entry of: (1) an order granting in part Defendant’s prior motion to suppress; (2) an order
24   granting the Government’s motion to dismiss Counts 2 and 3 of the indictment; and (3) a new
25   judgment and sentence reflecting the change in Defendant’s conviction, but imposing the same
26   sentence. (Dkt. No. 129.)


     ORDER
     CR15-0253-JCC
     PAGE - 1
 1          Having thoroughly considered the parties’ stipulation and the relevant record, the Court

 2   hereby GRANTS the stipulated motion (Dkt. No. 129.) Orders consistent with the parties’

 3   stipulation shall be issued in due course. Pursuant to Defendant’s waiver of his right to appear at

 4   a hearing for the entry of the proposed amended judgment and sentence, the Court shall enter the

 5   parties’ proposed amended judgment and sentence without a hearing.

 6          DATED this 30th day of January 2019.




                                                          A
 7

 8
 9
                                                          John C. Coughenour
10                                                        UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0253-JCC
     PAGE - 2
